—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered September 30, 1998, convicting him of burglary in the third degree, petit larceny, and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Citing defense counsel’s failure to make certain pretrial applications and failure to call certain witnesses during the persistent felony offender hearing, the defendant contends that he was denied the effective assistance of trial counsel. However, certain of his claims are based on matters dehors the record and, thus, are not reviewable on direct appeal (see, People v Smalls, 236 AD2d 491; People v Neal, 205 AD2d 711, 712). To the extent his contention is reviewable, the circumstances viewed in totality and as of the time of the representation demonstrate that the defendant was afforded meaningful representation (see, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 147; People v Smalls, supra).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, S. Miller and Goldstein, JJ., concur.